Citation Nr: 0602435	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for bilateral cataracts, 
claimed as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to September 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Reno, Nevada Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

It is not shown that the veteran's bilateral cataracts were 
caused or aggravated by his service connected diabetes.


CONCLUSION OF LAW

Secondary service connection is not warranted for the 
veteran's bilateral cataracts.  38 U.S.C.A. §§ 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The record reflects that through a January 2004 letter (prior 
to the RO's initial adjudication of his claim) the veteran 
was advised of the evidence and information necessary to 
substantiate a secondary service connection claim, to submit 
any medical reports he had, the information he was required 
to provide to enable VA to obtain evidence in support of his 
claim, the assistance VA would provide in obtaining evidence 
and information in support of the claim, and the evidence he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  A June 2004 statement of the case (SOC) 
provided a full outline of the regulation implementing the 
VCAA, including (at p. 3) that the veteran should submit any 
evidence in his possession pertinent to his claim.  He has 
had ample opportunity to respond/ supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process. 

The veteran's VA treatment records have been secured.  The RO 
arranged for the veteran to have an ophthalmologic 
evaluation.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The veteran's service medical records are negative for 
complaints, symptoms, or diagnosis of cataracts.  On service 
separation examination, his eyes were normal.

Service connection has been established for type II diabetes 
mellitus, based on the presumption that such disease is 
related to the veteran's exposure to herbicides (Agent 
Orange) while serving in Vietnam.
On February 2003 VA examination, inspection of the eyes 
revealed no lesions.

On December 2, 2003, a VA optometrist noted that the veteran 
had a history of blunt trauma to both eyes (a tire blew up in 
his face).  Examination revealed a posterior subcapsular 
cataract in his left eye.  On diabetic retinal screening, it 
was noted that the veteran had no diabetic retinopathy.  When 
the veteran was seen in a VA outpatient clinic a couple of 
days later, he asked his VA primary care provider whether his 
cataracts were related to his diabetes.  The response was 
that "diabetics are at an increased risk for cataracts."

On February 2004 ophthalmologic examination on behalf of VA, 
the examiner noted that the veteran's claims file had been 
reviewed.  It was noted that he had non-insulin dependent 
diabetes.  Slit lamp examination revealed bilateral 
cataracts.   The examiner opined that the cataracts are 
"most likely age related."  

C.	Analysis

The veteran's cataracts were not manifested in service or for 
many years thereafter, and it is not alleged that the 
cataracts were incurred or aggravated while he was on active 
duty.  The theory of entitled proposed in this claim is one 
of secondary service connection, i.e., that the cataracts are 
related to the veteran's service connected type II diabetes.  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Three threshold requirements must be met in order to 
establish secondary service connection.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met as bilateral cataracts 
are diagnosed.  The further two requirements that must be 
satisfied are: (1) Evidence of a service-connected disability 
and (2) competent evidence of a nexus between the service-
connected disability and the disability for which secondary 
service connection is claimed.  

As the veteran has established service-connection for type II 
diabetes mellitus, what remains to be shown is that the 
cataracts were caused or aggravated by his diabetes.  The 
only competent (medical) evidence of record directly 
addressing this matter, the February 2004 ophthalmologic 
examination report, indicates that the veteran's cataracts 
are "most likely age related" (and thus not a complication 
of his diabetes).  This is supported by clinical notations 
that the veteran's diabetes was recently diagnosed, diet-
controlled, and without complications.  The veteran points to 
his VA primary care physician's statement that diabetics have 
an increased risk of getting cataracts as evidence that his 
cataracts are related to his diabetes.  Significantly, that 
physician did not specifically opine that the veteran's 
cataracts were caused or aggravated by his diabetes.  
Consequently, his statement is not probative evidence 
regarding a nexus between cataracts and diabetes in the 
veteran's specific case.  Notably, the Board-certified (and 
presumably eminently qualified to opine regarding the 
etiology of eye disease) ophthalmologist who examined the 
veteran in February 2004 reviewed the claims file (which 
included the December 2003 physician's notation), and 
indicated that the veteran's cataracts were "most likely age 
related".  

Because the February 2004 VA examiner's opinion is the most 
persuasive and probative evidence regarding a nexus between 
the veteran's cataracts and his service-connected diabetes, 
the preponderance of the evidence is against a finding that 
the veteran's cataracts were caused or aggravated by his 
service connected diabetes.  A threshold requirement for 
establishing secondary service connection is not met, and the 
claim must be denied.


ORDER

Service connection for bilateral cataracts as secondary to 
service-connected diabetes mellitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


